Exhibit Name of Grantee: Thomas L. Millner Grant Date: March 13, 2009 Total Number of Restricted Stock Units: 138,249 Vesting Dates: March 13, 2010; March 13, 2011; March 13, RESTRICTED STOCK UNIT AGREEMENT RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the Grant Date (as stated above), by and between Cabela’s Incorporated, a Delaware corporation (the "Company"), and the undersigned employee of the Company or one of its Subsidiaries (the "Grantee"). W I T N E S S E T H : WHEREAS, to motivate key employees, consultants and non-employee directors of the Company and the Subsidiaries by providing them an ownership interest in the Company, the Board of Directors of the Company (the "Board") has established and the stockholders of the Company have approved, the Cabela’s Incorporated 2004 Stock Plan, as the same may be amended from time to time (the "Plan"); WHEREAS, the Compensation Committee of the Board has authorized the grant to the Grantee of Restricted Stock Units in accordance with the terms and conditions of this Agreement; WHEREAS, the shares underlying the grant of Restricted Stock Units are not from the Plan, but rather are shares of authorized but unissued Common Stock of the Company; WHEREAS, the Grantee and the Company desire to have the Restricted Stock Units granted by this Agreement governed by and subject to the same terms and conditions as if such Restricted Stock Units were granted pursuant to the Plan; and WHEREAS, the Grantee and the Company desire to enter into an agreement to evidence and confirm the grant of such Restricted Stock Units on the terms and conditions set forth herein. NOW, THEREFORE, to evidence the Restricted Stock Units so granted, and to set forth the terms and conditions governing such Restricted Stock Units, the Company and the Grantee hereby agree as follows: 1.Grant of Restricted Stock Units. The Company hereby evidences and confirms its grant to the Grantee, effective as of the Grant Date, of the number of Restricted Stock Units specified above, subject to the restrictions contained herein.The Restricted Stock Units shall vest and become payable in shares of Common Stock according to the vesting requirements set forth in this Agreement and subject to earlier expiration or termination as provided in this Agreement.This Agreement is subordinate to, and the terms and conditions of the Restricted Stock Units granted hereunder are subject to, the terms and conditions of the Plan, which are incorporated by reference herein. If there is any inconsistency between the terms hereof and the terms of the Plan, the terms of the Plan shall govern. Any capitalized terms used herein without definition shall have the meanings set forth in the Plan. 1 2.Vesting Dates.Subject to the provisions of the Plan and this Agreement, andunless vested or forfeited earlier as set forth in this Agreement, the Restricted Stock Units awarded hereunder shall become vested and settled as described in Section 3 below as of the Vesting Dates indicated above (the “Vesting Dates”).For clarity, one-third of the Restricted Stock Units granted pursuant to this Agreement shall vest on each of the first, second, and third anniversaries of the Grant Date and each such anniversary is a Vesting Date. 3.Vesting of Restricted Stock Units. (a)Settlement of Vested Restricted Stock Units.Subject to the requirements set forth in this Agreement, as promptly and reasonably practicable after aVesting Date, but no later than 60 days following such Vesting Date, the Company shall transfer and deliver to the Grantee, in book-position or certificate form, one share of Common Stock for each Restricted Stock Unit becoming vested at such time; provided, however, the Company may withhold shares of Common Stock otherwise transferable to the Grantee to the extent necessary to satisfy withholding taxes in accordance with Section 7(e) below. (b)Termination of Employment.Notwithstanding anything contained in this Agreement to the contrary, (i) if the Grantee separates from service due to his death or Disability during the Restriction Period,a pro rata portion of the shares of Common Stock underlying the Restricted Stock Units then held by Grantee shall vest as of the separation of service and no longer be subject to the Restriction Period, based on the number of months the Grantee was employed during the Restriction Period, and all Restricted Stock Units for which the Restriction Period has not then lapsed shall be forfeited and canceled as of the date of such separation of service, (ii)if during the Restriction Period the Grantee’s employment with the Company is voluntarily terminated by the Grantee other than for Good Reason as provided in Grantee’s Employment Agreement dated March 13, 2009 (the “Employment Agreement”) or by the Company for Cause (as such term is defined in the Employment Agreement), any Restricted Stock Units held by the Grantee which have not vested shall be forfeited and canceled as of the date of such termination, and (iii) if during the Restriction Period the Grantee’s employment is terminated by the Company without Cause or by the Grantee for Good Reason, in either case, within the meaning of the Grantee’s Employment Agreement, all of the shares of Common Stock underlying the Restricted Stock Units then held by Grantee shall vest as of the date of such termination of employment and no longer be subject to the Restriction Period. If Restricted Stock Units become vested pursuant to Section 3(b)(i) or (iii) above, then, as promptly and reasonably practicable after such vesting, but no later than 60 days following such vesting, the Company shall transfer and deliver to the Grantee or the Grantee’s estate or personal representative, in book-position or certificate form, one share of Common Stock for each Restricted Stock Unit becoming vested at such time. (c)Proprietary Matters Agreement.The Grantee acknowledges that, as a condition to granting the Restricted Stock Units, the Company has required the Grantee to enter into a Proprietary Matters Agreement with the Company. 2 4.Grantee's Representations, Warranties and Covenants; Investment Intent.The Grantee represents and warrants that the Restricted Stock Units have been, and any shares of Common Stock will be, acquired by the Grantee solely for the Grantee's own account for investment and not with a view to or for sale in connection with any distribution thereof. The Grantee further understands, acknowledges and agrees that the Restricted Stock Units, and any shares of Common Stock, may not be transferred, sold, pledged, hypothecated or otherwise disposed of except to the extent expressly permitted hereby and at all times in compliance with the U.S. Securities Act of 1933, as amended, and the rules and regulations of the Securities Exchange Commission thereunder, and in compliance with applicable state securities or "blue sky" laws. 5.Grantee's Rights with Respect to Restricted Stock Units. (a)Restrictions on Transferability.Except as provided in the Plan, the Restricted Stock Units granted hereby are not assignable or transferable, in whole or in part, and may not, directly or indirectly, be offered, transferred, sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or encumbered (including without limitation by gift, operation of law or otherwise) other than by will or by the laws of descent and distribution to the estate of the Grantee upon the Grantee's death; provided that the deceased Grantee's beneficiary or representative of the Grantee's estate shall acknowledge and agree in writing, in a form reasonably acceptable to the Company, to be bound by the provisions of this Agreement and the Plan as if such beneficiary or the estate were the Grantee. (b)Rights as Stockholder.Except as otherwise provided herein, the Grantee shall have no rights as a stockholder with respect to the Restricted Stock Units awarded hereunder prior to the date of issuance to the Grantee of such shares of Common Stock in book position or certificate form.Any securities issued to or received by the Grantee with respect to Restricted Stock Units as a result of a stock split, a dividend payable in capital stock or other securities, a combination of shares or any other change or exchange of the Restricted Stock Units for other securities, by reclassification, reorganization, distribution, liquidation, merger, consolidation, or otherwise, shall have the same status as the Restricted Stock Units and shall be held by the Company if the Restricted Stock Units are being so held, unless otherwise determined by the Committee. 6.Adjustment Event/Change in Control.In the event of an Adjustment Event or a Change in Control of the Company, the Grantee’s rights with respect to any Restricted Stock Units granted pursuant to this Agreement shall be governed by the terms and conditions of the Plan. 7.Miscellaneous. (a)Incorporation of Plan.The Plan is incorporated by reference and made a part of this Agreement, and this Agreement shall be subject to the terms of the Plan, as the Plan may be amended from time to time.This Agreement shall be construed as though it were an award under the Plan except insofar as the source of the shares underlying the Restricted Stock Units shall be the authorized but unissued Common Stock of the Company. 3 (b)Notices.All notices and other communications required or permitted to be given under this Agreement shall be in writing and shall be deemed to have been given if delivered personally or sent by certified or express mail, return receipt requested, postage prepaid, or by any recognized international equivalent of such delivery, to the Company or the Grantee, as the case may be, at the following addresses or to such other address as the Company or the Grantee, as the case may be, shall specify by notice to the others: i.if to the Company, to: Cabela's Incorporated One
